PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16147253
Filing Date: September 28, 2018
Appellant(s): Rothkopf et al.



__________________
Kendall W. Abbasi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on May 28, 2021.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (July 28, 2021) has been received, entered into the record, and considered.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 4, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:

s 1-5 and 7-9 are rejected under 35 U.S.C 103(a) as being unpatentable over US 20100277431 A1 to Klinghult et al. in view of US 20060125769 A1 to Ding et al. in further view of US 10645834 B2 to Tossavainen et al.

Claims 6 and 11-14 are rejected under 35 U.S.C 103(a) as being unpatentable over US 20100277431 A1 to Klinghult et al. in view of US 20060125769 A1 to Ding et al. in further view of US 7382890 B2 to Saiki et al. in further view of US 10645834 B2 to Tossavainen et al.

Claim 10 is rejected under 35 U.S.C 103(a) as being unpatentable over US 20100277431 A1 to Klinghult et al. in view of US 20060125769 A1 to Ding et al. in further view of  US 20100156843 A1 to Paleczny et al. and in further view of US 10645834 B2 to Tossavainen et al.

Claim 15 is rejected under 35 U.S.C 103(a) as being unpatentable over US 20100277431 A1 to Klinghult et al. in view of US 20060125769 A1 to Ding et al. in further view of US 7382890 B2 .

Claims 16-19 are rejected under 35 U.S.C 103(a) as being unpatentable over US 20060125769 A1 to Ding et al. in further view of US 7382890 B2 to Saiki et al and in further view of US 10645834 B2 to Tossavainen et al.

Claim 20 is rejected under 35 U.S.C 103(a) as being unpatentable over US 20060125769 A1 to Ding et al. in further view of US 7382890 B2 to Saiki et al and US 20090219259 Al to Kwon. in further view of US 10645834 B2 to Tossavainen et al.

(2) Response to Argument

The examiner respectfully disagrees with the Appellants remarks in section VII. The Appellant argues US 20100277431 A1 to Klinghult et al. in view of US 20060125769 A1 to Ding et al. in further view of US 10645834 B2 to Tossavainen et al. does not explicitly disclose an audio component that locally vibrates a portion of the substrate. The examiner notes that Tossavainen discloses an audio component attached to a rear surface of the substrate and that locally vibrates a portion of the substrate (Tossavainen, see column 12 lines 22-25, column 13 lines 22-28 and 304, 305 and 501 in figure 3 and figure 7, where Tossavainen discloses that a piezoelectric actuator 305 can be modulated in such a way that the modulation transmitted via the flexible membrane laminar to the display 304 causes the display 304 to generate audible oscillations. The piezoelectric actuator 305 is configured to vibrate 1001 in such a way that the bending moment of the piezoelectric actuator 305 transfers a force via the rubber force contact 501 to the display assembly 304 causing the display to move 1003 substantially in translational mode of displacement. The piezoelectric transferring a force via the rubber force contact to the display assembly and generating an audible oscillation teaches or suggest a localized vibration of the substrate).  
It noted that as per applicant’s disclosure paragraph [0009] in PG PUB US 2019/0042041 Al, applicant definition of local vibration is a repetition of the claim, “For example, sound waves from a speaker or localized vibrations from an actuator in an electronic device may pass through the flexible display. Therefore based on applicant’s disclosure and prior art Tossavainen (see column 12 lines 22-25, column 13 lines 22-28 and lines 44-48 and 304, 305 and 501 figure 7), Tossavainen discloses the vibration transferring element 501 and a speaker operation that produces audio signal that provides earpiece operations, earpiece operation also teaching or suggesting localized audio vibrations to a user’s ear, or hands free speaker operations. 
As shown below in figures 3 and 7, specifically element 501, a force is transferred through element 501 which causes a movement and therefore a vibration in the display assembly 304. The vibration transferring element 501 shown in figure 7 does not cover the whole display assembly 304 but covers a portion of the display assembly 304 and window 303, covering a portion of the display assembly 304 and causing a vibration at element 501 teaches or suggest an audio component that locally vibrates a portion of the substrate or locally vibrating a portion of the cover glass.



    PNG
    media_image2.png
    1209
    917
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    750
    601
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    885
    624
    media_image4.png
    Greyscale


a flexible substrate on which the array of pixels are formed. The examiner notes that the rejection of the claim is the combination of US 20100277431 A1 to Klinghult et al. in view of US 20060125769 A1 to Ding et al. in further view of US 7382890 B2 to Saiki et al. in further view of US 10645834 B2 to Tossavainen. Tossavainen discloses a flexible substrate on which the array of the pixels are formed (Tossavainen, see column 2 lines 54-55, where Tossavainen discloses that the flexible membrane may comprise at least part of: one of the display layers, a flexible membrane with a display teaches or suggest pixels formed on the flexible substrate because a display layer is composed of pixels). The examiner notes that a display is composed of pixels as taught or suggested in US 20060125769 A1 to Ding et al. paragraph [0006], where Ding discloses that the liquid crystal display may include an array of pixels. The examiner further notes that Tossavainen discloses that the display on the flexible membrane can be any suitable display technology such as liquid crystal display (LCD) ((Tossavainen, see column 2 lines 54-55 and column 6 lines 42-44). 
Therefore, for the reasons as stated above for Claims 1-20 the rejection of the claims is proper and should be maintained.

For the above reasons, it is believed that the rejections should be sustained.



Respectfully submitted,
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        

Conferees:

 /KENT W CHANG/ Supervisory Patent Examiner, Art Unit 2624    

                                                                                                                                                                                                   /PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.